
	
		II
		111th CONGRESS
		1st Session
		S. 2628
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on brass
		  lamp-holder housings containing sockets.
	
	
		1.Brass lamp-holder housings
			 containing sockets
			(a)In
			 generalHeading 9902.23.32 of the Harmonized Tariff Schedule of
			 the United States (relating to brass lamp-holder housings containing sockets)
			 is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
